

CLASS B WARRANT AGREEMENT
 
CLASS B WARRANT AGREEMENT (“Agreement”), dated as of _____, 2006, by and between
Elderwatch, Inc., a Florida corporation (the “Company”), and ________
(“Warrantholder”). Certain capitalized terms used herein are defined in Section
14 hereof.
 
In consideration of the mutual terms, conditions, representations, warranties
and agreements herein set forth, and for other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, the parties hereto
hereby agree as follows:
 

Section 1.  
Issuance of Warrants; Redemption of Warrants.

 
The Company hereby issues and grants to Warrantholder ____ Class B Warrants
(“Warrants”) to purchase one (1) share of common stock of the Company (the
“Common Stock”) per each Warrant. Commencing on the date hereof (the “Warrant
Commencement Date”), and terminating on June 30, 2009 (the “Warrant Expiration
Date”), the holder shall have the right, subject to the satisfaction of the
conditions to exercise set forth in Section 7 of this Agreement, to purchase one
(1) share of Common Stock per each Warrant (the shares of Common Stock issuable
upon exercise of the Warrants being collectively referred to herein as the
“Warrant Shares”) at an exercise price of $0.30 per Warrant Share (the “Exercise
Price”). The number of Warrant Shares issuable on exercise of each Warrant and
the Exercise Price are all subject to adjustment pursuant to Section 8 of this
Agreement.
 
Notwithstanding anything contained herein to the contrary, the Warrantholder
agrees and acknowledges that at any time prior to its exercise of the Warrants
in accordance with Section 7 below, the Company shall have the right, in its
sole and absolute discretion, to redeem the Warrants, in whole or in part, at a
redemption price of $0.05 per Warrant. In order to exercise such right, the
Company shall send a notice to the Warrantholder along with the applicable
redemption price (depending on the number of Warrants held by the Warrantholder
that the Company is redeeming), whereupon said number of Warrants held by the
Warrantholder shall be automatically terminated and have no further force and
effect. The Company may exercise this redemption right as many times it desires
prior to the Warrant Expiration Date.
 

Section 2.  
Form of Warrant Certificates.

 
Promptly after the execution and delivery of this Agreement by the parties
hereto, the Company may, in its sole and absolute discretion, cause to be
executed and delivered to Warrantholder one or more certificates evidencing the
Warrants (the “Warrant Certificates”). Each Warrant Certificate delivered
hereunder shall be substantially in the form set forth in Exhibit A attached
hereto and may have such letters, numbers or other identification marks and
legends, summaries or endorsements printed thereon as the Company may deem
appropriate and that are not inconsistent with the terms of this Agreement or as
may be required by applicable law, rule or regulation. Each Warrant Certificate
shall be dated the date of execution by the Company.
 

Section 3.  
Execution of Warrant Certificates.

 
Each Warrant Certificate delivered hereunder shall be signed on behalf of the
Company by at least one of the following: its Chief Executive Officer,
President, Vice President, Secretary or Assistant Secretary. Each such signature
may be in the form of a facsimile thereof and may be imprinted or otherwise
reproduced on the Warrant Certificates.
 

--------------------------------------------------------------------------------


If any officer of the Company who signed any Warrant Certificate ceases to be an
officer of the Company before the Warrant Certificate so signed shall have been
delivered by the Company, such Warrant Certificate nevertheless may be delivered
as though such person had not ceased to be such officer of the Company.
 

Section 4.  
Registration.

 
Warrant Certificates shall be issued in registered form only. The Company will
keep or cause to be kept books for registration of ownership and transfer of
each Warrant Certificate issued pursuant to this Agreement. Each Warrant
Certificate issued pursuant to this Agreement shall be numbered by the Company
and shall be registered by the Company in the name of the holder thereof
(initially the Warrantholder). The Company may deem and treat the registered
holder of any Warrant Certificate as the absolute owner thereof (notwithstanding
any notation of ownership or other writing thereon made by anyone) for the
purpose of any exercise thereof and for all other purposes, and the Company
shall not be affected by any notice to the contrary.
 

Section 5.  
No Transfers.

 
No Warrant may be sold, pledged, hypothecated, assigned, conveyed, transferred
or otherwise disposed of.
 

Section 6.  
Mutilated or Missing Warrant Certificates.

 
If any Warrant Certificate is mutilated, lost, stolen or destroyed, the Company
shall issue, upon surrender and cancellation of any mutilated Warrant
Certificate, or in lieu of and substitution for any lost, stolen or destroyed
Warrant Certificate, a new Warrant Certificate of like tenor and representing an
equal number of Warrants. In the case of a lost, stolen or destroyed Warrant
Certificate, a new Warrant Certificate shall be issued by the Company only upon
the Company’s receipt of reasonably satisfactory evidence of such loss, theft or
destruction and, if requested, an indemnity or bond reasonably satisfactory to
the Company.
 

Section 7.  
Exercise of Warrants.

 
A.  Exercise. Subject to the terms and conditions set forth in this Section 7,
Warrants may be exercised, in whole or in part (but not as to any fractional
part of a Warrant), at any time or from time to time on and after the Warrant
Commencement Date and on or prior to 5:00 p.m., Eastern time, on the Warrant
Expiration Date.
 
In order to exercise any Warrant, Warrantholder shall deliver to the Company at
its office referred to in Section 15 the following: (i) a written notice in the
form of the Election to Purchase appearing at the end of the form of Warrant
Certificate attached as Exhibit A hereto of such Warrantholder’s election to
exercise the Warrants, which notice shall specify the number of such
Warrantholder’s Warrants being exercised; (ii) the Warrant Certificate or
Warrant Certificates, if any, evidencing the Warrants being exercised; and (iii)
payment of the aggregate Exercise Price.
 
All rights of Warrantholder with respect to any Warrant that has not been
exercised, on or prior to 5:00 p.m., Eastern time, on the Warrant Expiration
Date shall immediately cease and such Warrants shall be automatically cancelled
and void.
 
-2-

--------------------------------------------------------------------------------


B. Payment of Exercise Price. Payment of the Exercise Price with respect to
Warrants being exercised hereunder shall be made by the payment to the Company,
in cash, by check or wire transfer, of an amount equal to the Exercise Price
multiplied by the number of Warrants then being exercised.
 
C. Payment of Taxes. The Company shall be responsible for paying any and all
issue, documentary, stamp or other taxes that may be payable in respect of any
issuance or delivery of Warrant Shares on exercise of a Warrant. Notwithstanding
anything contained herein to the contrary, the Warrantholder shall be
responsible for all taxes that may be due and payable by the Warrantholder as a
result of the issuance of this Warrant to the Warrantholder or as a result of
the issuance of the Warrant Shares upon due exercise hereof.
 
D. Delivery of Warrant Shares. Upon receipt of the items referred to in Section
7A, the Company shall, as promptly as practicable, execute and deliver or cause
to be executed and delivered, to or upon the written order of Warrantholder, and
in the name of Warrantholder or Warrantholder’s designee, a stock certificate or
stock certificates representing the number of Warrant Shares to be issued on
exercise of the Warrant(s). If the Warrant Shares shall in accordance with the
terms thereof have become automatically convertible into shares of the Company’s
Common Stock prior to the time a Warrant is exercised, the Company shall in lieu
of issuing shares of Common Stock, issue to the Warrantholder or its designee on
exercise of such Warrant, a stock certificate or stock certificates representing
the number of shares of Common Stock into which the Warrant Shares issuable on
exercise of such Warrant are convertible. The certificates issued to
Warrantholder or its designee shall bear any restrictive legend required under
applicable law, rule or regulation. The stock certificate or certificates so
delivered shall be registered in the name of Warrantholder or such other name as
shall be designated in said notice. A Warrant shall be deemed to have been
exercised and such stock certificate or stock certificates shall be deemed to
have been issued, and such holder or any other Person so designated to be named
therein shall be deemed to have become a holder of record of such shares for all
purposes, as of the date that such notice, together with payment of the
aggregate Exercise Price and the Warrant Certificate or Warrant Certificates
evidencing the Warrants to be exercised, is received by the Company as
aforesaid. If the Warrants evidenced by any Warrant Certificate are exercised in
part, the Company shall, at the time of delivery of the stock certificates,
deliver to the holder thereof a new Warrant Certificate evidencing the Warrants
that were not exercised or surrendered, which shall in all respects (other than
as to the number of Warrants evidenced thereby) be identical to the Warrant
Certificate being exercised. Any Warrant Certificates surrendered upon exercise
of Warrants shall be canceled by the Company.
 

Section 8.  
Adjustment of Number of Warrant Shares Issuable Upon Exercise of a Warrant and
Adjustment of Exercise Price.

 
A.  Adjustment for Stock Splits, Stock Dividends, Recapitalizations. The number
of Warrant Shares issuable upon exercise of each Warrant and the Exercise Price
shall each be proportionately adjusted to reflect any stock dividend, stock
split, reverse stock split, recapitalization or the like affecting the number of
outstanding shares of Common Stock that occurs after the date hereof.
 
-3-

--------------------------------------------------------------------------------


B.  Adjustments for Reorganization, Consolidation, Merger. If after the date
hereof, the Company (or any other entity, the stock or other securities of which
are at the time receivable on the exercise of the Warrants), consolidates with
or merges into another entity or conveys all or substantially all of its assets
to another entity, then, in each such case, Warrantholder, upon any permitted
exercise of a Warrant (as provided in Section 7), at any time after the
consummation of such reorganization, consolidation, merger or conveyance, shall
be entitled to receive, in lieu of the stock or other securities and property
receivable upon the exercise of the Warrant prior to such consummation, the
stock or other securities or property to which such Warrantholder would have
been entitled upon the consummation of such reorganization, consolidation,
merger or conveyance if such Warrantholder had exercised the Warrant immediately
prior thereto, all subject to further adjustment as provided in this Section 8.
The successor or purchasing entity in any such reorganization, consolidation,
merger or conveyance (if other than the Company) shall duly execute and deliver
to Warrantholder a written acknowledgment of such entity’s obligations under the
Warrants and this Agreement.
 
Upon completion by the Company of its reincorporation from Florida to Nevada,
the Warrant Shares referred to herein shall be those issued by the surviving
entity in such transaction.
 
C.  Notice of Certain Events.
 
Upon the occurrence of any event resulting in an adjustment in the number of
Warrant Shares (or other stock or securities or property) receivable upon the
exercise of the Warrants or the Exercise Price, the Company shall promptly
thereafter (i) compute such adjustment in accordance with the terms of the
Warrants, (ii) prepare a certificate setting forth such adjustment and showing
in detail the facts upon which such adjustment is based, and (iii) mail copies
of such certificate to Warrantholder.
 

Section 9.  
Reservation of Shares.

 
The Company shall at all times reserve and keep available, free from preemptive
rights, out of the aggregate of its authorized but unissued Common Stock, or its
authorized and issued Common Stock held in its treasury, the aggregate number of
the Warrant Shares deliverable upon the exercise of all outstanding Warrants,
for the purpose of enabling it to satisfy any obligation to issue the Warrant
Shares upon the due and punctual exercise of the Warrants, through 5:00 p.m.,
Eastern time, on the Warrant Expiration Date.
 

Section 10.
 No Impairment.

 
The Company shall not, by amendment of its certificate of incorporation or
bylaws, or through reorganization, consolidation, merger, dissolution, issuance
or sale of securities, sale of assets or any other voluntary action, willfully
avoid or seek to avoid the observance or performance of any of the terms of the
Warrants or this Agreement, and shall at all times in good faith assist in the
carrying out of all such terms and in the taking of all such actions as may be
necessary or appropriate in order to protect the rights of Warrantholder under
the Warrants and this Agreement against wrongful impairment. Without limiting
the generality of the foregoing, the Company: (i) shall not set or increase the
par value of any Warrant Shares above the amount payable therefor upon exercise,
and (ii) shall take all actions that are necessary or appropriate in order that
the Company may validly and legally issue fully paid and nonassessable Warrant
Shares upon the exercise of the Warrants.
 

Section 11.
 Representations and Warranties of Warrantholder.

 
Warrantholder represents and warrants to the Company that, on the date hereof
and on the date the Warrantholder exercises the Warrant pursuant to the terms of
this Agreement:
 
(i)  All the representations and warranties made by the Warrantholder in the
Subscription Agreement between the Company and the Warrantholder shall be true,
accurate and complete as of the date the Warrantholder exercises the Warrant.
 
-4-

--------------------------------------------------------------------------------


(ii)  Warrantholder understands that the Warrants and the Warrant Shares have
not been registered under the Securities Act and acknowledges that the Warrants
and the Warrant Shares must be held indefinitely unless they are subsequently
registered under the Securities Act or an exemption from such registration
becomes available.
 
(iii)  Warrantholder is acquiring the Warrants for Warrantholder’s own account
for investment and not with a view to, or for sale in connection with, any
distribution thereof.
 

Section 12.
 No Rights or Liabilities as Stockholder.

 
No holder, as such, of any Warrant Certificate shall be entitled to vote,
receive dividends or be deemed the holder of Common Stock which may at any time
be issuable on the exercise of the Warrants represented thereby for any purpose
whatever, nor shall anything contained herein or in any Warrant Certificate be
construed to confer upon the holder of any Warrant Certificate, as such, any of
the rights of a stockholder of the Company or any right to vote for the election
of directors or upon any matter submitted to stockholders at any meeting
thereof, or to give or withhold consent to any corporate action (whether upon
any recapitalization, issuance of stock, reclassification of stock, change of
par value or change of stock to no par value, consolidation, merger, conveyance
or otherwise), or to receive notice of meetings or other actions affecting
stockholders or to receive dividend or subscription rights, or otherwise, until
such Warrant Certificate shall have been exercised in accordance with the
provisions hereof and the receipt and collection of the Exercise Price and any
other amounts payable upon such exercise by the Company. No provision hereof, in
the absence of affirmative action by Warrantholder to purchase Warrant Shares
shall give rise to any liability of such holder for the Exercise Price or as a
stockholder of the Company, whether such liability is asserted by the Company or
by creditors of the Company.
 

Section 13.
 Fractional Interests.

 
The Company shall not be required to issue fractional shares of Common Stock
upon exercise of the Warrants or to distribute certificates that evidence
fractional shares of Common Stock. If any fraction of a Warrant Share would,
except for the provisions of this Section 13, be issuable on the exercise of a
Warrant, the number of Warrant Shares to be issued by the Company shall be
rounded to the nearest whole number, with one-half or greater being rounded up.
 

Section 14.
 Definitions.

 
Unless the context otherwise requires, the terms defined in this Section 14,
whenever used in this Agreement shall have the respective meanings hereinafter
specified and words in the singular or in the plural shall each include the
singular and the plural and the use of any gender shall include all genders.
 
“Business Day” shall mean any day on which banking institutions are generally
open for business in Nevada.
 
“Common Stock” means the common stock of the Company.
 
“Exercise Price” shall be the price per Warrant Share at which Warrantholder is
entitled to purchase Warrant Shares upon exercise of any Warrant determined in
accordance with Section 7 and subject to adjustment as provided in Sections 8
and 16 hereof.
 
-5-

--------------------------------------------------------------------------------


“Person” shall mean any corporation, association, partnership, limited liability
company, joint venture, trust, organization, business, individual, government or
political subdivision thereof or governmental body.
 
“Securities Act” shall mean the Securities Act of 1933, as amended, or any
similar federal statute as at the time in effect, and any reference to a
particular section of such Act shall include a reference to the comparable
section, if any, of such successor federal statute.
 

Section 15.
 Notices.

 
All notices, consents, requests, waivers or other communications required or
permitted under this Agreement (each a “Notice”) shall be in writing and shall
be sufficiently given (a) if hand delivered, (b) if sent by nationally
recognized overnight courier, or (c) if sent by registered or certified mail,
postage prepaid, return receipt requested, addressed as follows:
 
if to the Company:


Elderwatch, Inc.
_______________
_______________
Attn: President
 


if to Warrantholder:


________________
________________
________________




or such other address as shall be furnished by any of the parties hereto in a
Notice. Any Notice shall be deemed given upon receipt.
 

Section 16.
 Supplements, Amendments and Waivers.

 
This Agreement may be supplemented or amended only by a subsequent writing
signed by each of the parties hereto (or their successors or permitted assigns),
and any provision hereof may be waived only by a written instrument signed by
the party charged therewith.
 

Section 17.
 Successors and Assigns.

 
Except as otherwise provided herein, the provisions of this Agreement shall be
binding upon and inure to the benefit of and be enforceable by the successors
and permitted assigns of the parties hereto. Warrants issued under this
Agreement may be assigned by Warrantholder only to the extent such assignment
satisfies the restrictions on transfer set forth in this Agreement; any
attempted assignment of Warrants in violation of the terms hereof shall be void
ab initio.
 
-6-

--------------------------------------------------------------------------------


 

Section 18.
 Termination.

 
This Agreement (other than Sections 7C, 11, and Sections 15 through 26,
inclusive, and all related definitions, all of which shall survive such
termination) shall terminate on the earlier of (i) the Warrant Expiration Date
and (ii) the date on which all Warrants have been exercised by the Warrantholder
or redeemed by the Company.
 

Section 19.
 Governing Law; Jurisdiction.

 
A.  Governing Law. This Agreement and each Warrant Certificate issued hereunder
shall be governed by and construed in accordance with the laws of the state of
Nevada and the federal laws of the United States applicable herein.
 
B.  Submission to Jurisdiction. Each party to this Agreement hereby irrevocably
and unconditionally submits, for itself and its property, to the jurisdiction of
the state of Nevada, and any appellate court from any thereof, in respect of
actions brought against it as a defendant, in any action, suit or proceeding
arising out of or relating to this Agreement or the Warrant Certificates and
Warrants to be issued pursuant hereto, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action, suit or proceeding may be
heard and determined in such courts. Each of the parties hereto agrees that a
final judgment in any such action, suit or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.
 
C.  Venue. Each party hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any action, suit or proceeding
arising out of or relating to this Agreement, or the Warrant Certificates and
Warrants to be issued pursuant hereto, in any court referred to in this
Subsection B. Each of the parties hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action, suit proceeding in any such court and waives any other right to
which it may be entitled on account of its place of residence or domicile.
 

Section 20.
 Third Party Beneficiaries.

 
Each party intends that this Agreement shall not benefit or create any right or
cause of action in or on behalf of any Person other than the parties hereto and
their successors and permitted assigns.
 

Section 21.
 Headings.

 
The headings in this Agreement are for convenience only and shall not affect the
construction or interpretation of this Agreement.
 

Section 22.
 Entire Agreement.

 
This Agreement, together with the Warrant Certificates and Exhibits, and the
Subscription Agreement, dated of even date herewith, by and between the Company
and the Warrantholder, constitute the entire agreement and understanding between
the parties hereto with respect to the subject matter hereof and shall supersede
any prior agreements and understandings between the parties hereto with respect
to such subject matter.
 
-7-

--------------------------------------------------------------------------------


 

Section 23.
 Expenses.

 
Each of the parties hereto shall pay its own expenses and costs incurred or to
be incurred in negotiating, closing and carrying out this Agreement and in
consummating the transactions contemplated herein, except as otherwise expressly
provided for herein.
 

Section 24.
 Neutral Construction.

 
The parties to this Agreement agree that this Agreement was negotiated fairly
between them at arm’s length and that the final terms of this Agreement are the
product of the parties’ negotiations. Each party represents and warrants that it
has sought and received legal counsel of its own choosing with regard to the
contents of this Agreement and the rights and obligations affected hereby. The
parties agree that this Agreement shall be deemed to have been jointly and
equally drafting by them, and that the provisions of this Agreement therefore
should not be construed against a party or parties on the grounds that such
party or parties drafted or was more responsible for the drafting of any such
provision(s).
 

Section 25.
 Representations and Warranties.

 
The Company hereby represents and warrants to the Warrantholder that:
 
(a)  the Company has all requisite corporate power and authority to (i) execute
and deliver this Agreement and (ii) issue and sell the Common Stock upon the
conversion thereof and carry out provisions of this Agreement. All corporate
action on the part of the Company, its officers, directors and stockholders
necessary for the authorization, execution and delivery of this Agreement, the
performance of all obligations of the Company hereunder, and the authorization
(or reservation for issuance), sale and issuance of the Common Stock to be sold
hereunder has been taken or will be taken prior to the date hereof;
 
(b)  this Agreement constitutes a valid and legally binding obligation of the
Company, enforceable in accordance with its terms, except (i) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium and other laws
relating to application affecting enforcement of creditor’s rights generally and
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief of other equitable remedies;
 
(c)  the Common Stock issuable upon the conversion thereof that is being
purchased hereunder, when issued, sold and delivered in accordance with the
terms of this Agreement for the consideration expressed herein, will be duly and
validly issued, fully paid and nonassessable and will be free of restrictions on
transfer, other than restrictions on transfer under applicable state and federal
securities laws;
 
(d)  subject in part to the truth and accuracy of Warrantholder’s
representations set forth in Section 11 of this Agreement, the offer, sale and
issuance of the Common Stock issuable upon the conversion thereof as
contemplated by this Agreement are exempt from the registration requirements of
the Securities Act and the qualification or registration requirements of any
state securities or other applicable blue sky laws; and
 
(e)  the execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby will not result in any such
violation, or be in conflict with or constitute, with or without the passage of
time and giving of notice, either a default under any such provision or an event
that results in creation of any lien, charge or encumbrance upon any assets of
the Company or the suspension, revocation, impairment, forfeiture or nonremoval
of any material permit, license, authorization or approval applicable to the
Company, its business or operations or any of its assets or properties.
 
-8-

--------------------------------------------------------------------------------


 

Section 26.
 Counterparts.

 
This Agreement may be executed in counterparts and by facsimile and each such
counterpart shall for all purposes be deemed to be an original, and all such
counterparts shall together constitute but one and the same instrument.
 
-9-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.
 
ELDERWATCH, INC.
 

 
By:
_______________________________  

   
Name:

   
Title:



 

 
By:
_______________________________  

   
Name:

   
Title:

 
 
-10-

--------------------------------------------------------------------------------


EXHIBIT A
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE. THE
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE SOLD, ASSIGNED,
TRANSFERRED OR OTHERWISE DISPOSED OF EXCEPT IN COMPLIANCE WITH SUCH ACT AND
LAWS. THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE TERMS
AND CONDITIONS OF, AND MAY ONLY BE TRANSFERRED IN ACCORDANCE WITH, A CLASS B
WARRANT AGREEMENT BETWEEN ELDERWATCH, INC. AND THE HOLDER OF THE SECURITIES
REPRESENTED BY THIS CERTIFICATE. COPIES OF SUCH AGREEMENT MAY BE OBTAINED UPON
WRITTEN REQUEST TO THE COMPANY.

 

NO. ________
 ________ CLASS B WARRANTS

 
FORM OF
 
Class B Warrant Certificate
 
ELDERWATCH, INC.
 
This Warrant Certificate certifies that _____________, a ____________________,
is the registered holder of _______ Class B Warrants (the “Warrantholder”) to
purchase shares (the “Warrant Shares”) of Common Stock of Elderwatch, Inc. (the
“Company”). Each Warrant entitles the holder, subject to the satisfaction of the
conditions to exercise set forth in Section 7 of the Warrant Agreement referred
to below, to purchase from the Company at any time or from time to time on and
after the date hereof (the “Warrant Commencement Date”) and terminate on or
prior to 5:00 p.m., Eastern time, on June 30, 2009 (the “Warrant Expiration
Date”) one fully paid and nonassessable Warrant Share at the Exercise Price set
forth in the Warrant Agreement. The number of Warrant Shares for which each
Warrant is exercisable and the Exercise Price are subject to adjustment as
provided in the Warrant Agreement.
 
The Warrants evidenced by this Warrant Certificate are part of a duly authorized
issue of Warrants to purchase Warrant Shares and are issued pursuant to a Class
B Warrant Agreement, dated as of ________, 2006 (the “Warrant Agreement”),
between the Company and ___________, which Warrant Agreement is hereby
incorporated by reference in and made a part of this instrument and is hereby
referred to for a description of the rights, limitation of rights, obligations,
duties and immunities thereunder of the Company and Warrantholder.
 
The Warrants may be redeemed, in whole or in part, by the Company in accordance
with the terms of the Warrant Agreement at a redemption price of $0.05 per
Warrant.
 
Warrantholder may exercise vested Warrants by surrendering this Warrant
Certificate, with the Election to Purchase attached hereto properly completed
and executed, together with payment of the aggregate Exercise Price, at the
offices of the Company specified in Section 15 of the Warrant Agreement. If upon
any exercise of Warrants evidenced hereby the number of Warrants exercised shall
be less than the total number of Warrants evidenced hereby, there shall be
issued to the holder hereof or its assignee a new Warrant Certificate evidencing
the number of Warrants not exercised.
 

--------------------------------------------------------------------------------


This Warrant Certificate, when surrendered at the offices of the Company
specified in Section 15 of the Warrant Agreement, by the registered holder
thereof in person, by legal representative or by attorney duly authorized in
writing, may be exchanged, in the manner and subject to the limitations provided
in the Warrant Agreement, for one or more other Warrant Certificates of like
tenor evidencing in the aggregate a like number of Warrants.
 
The Company may deem and treat the registered holder hereof as the absolute
owner of this Warrant Certificate (notwithstanding any notation of ownership or
other writing hereon made by anyone), for the purpose of any exercise hereof and
for all other purposes, and the Company shall not be affected by any notice to
the contrary.
 
WITNESS the signatures of the duly authorized officers of the Company.
 
Dated: ___________ ___, 2006 
 
ELDERWATCH, INC.
 
 
By: ____________________________
Name:
Title:


1-ii

--------------------------------------------------------------------------------



FORM OF
 
Election to Purchase
 
The undersigned hereby irrevocably elects to exercise _________ of the Class B
Warrants evidenced by the attached Warrant Certificate to purchase Warrant
Shares, and herewith tenders (or is concurrently tendering) payment for such
Warrant Shares in an amount determined in accordance with the terms of the
Warrant Agreement. The undersigned requests that a certificate representing such
Warrant Shares be registered in the name of _____________ , whose address is
_________________________________ and that such certificate be delivered to
__________________, whose address is _____________________________. If said
number of Warrants is less than the number of Warrants evidenced by the Warrant
Certificate (as calculated pursuant to the Warrant Agreement), the undersigned
requests that a new Warrant Certificate evidencing the number of Warrants
evidenced by this Warrant Certificate that are not being exercised be registered
in the name of  __________________, whose address is _________________ and that
such Warrant Certificate be delivered to ______________, whose address is
________________________________.      .
 
Dated:                      ,      


Name of holder of Warrant Certificate:
__________________________________
 
__________________________________
(Please Print)


Address: ___________________________
 
 ___________________________


Federal Tax ID No.: ________________________
 
 
Signature: _______________________________


Note:          The above signature must correspond with the name as written in
the first sentence of the attached Warrant Certificate in every particular,
without alteration or enlargement or any change whatever, and if the certificate
evidencing the Warrant Shares or any Warrant Certificate representing Warrants
not exercised is to be registered in a name other than that in which this
Warrant Certificate is registered, the signature above must be guaranteed.






Dated:                ,     
 
 

--------------------------------------------------------------------------------

